Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.


Response to Arguments
Applicant’s arguments, see 3rd – last ¶s of page 6, filed 09/30/2022, with respect to 35 U.S.C 112(b) rejection of Claims 1-20 for failing to particularly point out and distinctly claim the subject matter have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of Claims 1-20 has been withdrawn. 
The applicant's arguments/remarks, see pages 8 - 9, with respect to 35 U.S.C 103 rejection of Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Although a new ground of rejection has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, in particular DeLuca, will continue to be used to meet newly added claimed limitations.
In response to applicant’s arguments/remarks with respect to independent Claims 1 and 11, see 2nd – last ¶s of page 8, generally stating that the cited DeLuca and Rozga references fail to disclose or suggest the steps of “retrieving at least an elemental entry datum from the user message as a function of the identification of the agenda action, wherein the at least an elemental entry datum comprises data received from at least a sensor; and updating, by the computing device, the agenda action as a function of the at least an elemental entry datum”, the examiner respectfully disagree.
DeLuca discloses a method/system capable of identifying agenda actions, e.g. dental appointment, from user command such as “cancel my doctor’s appointment”, which may be received as a verbal command via microphone [i.e. a sensor]. As part of the identifying agenda actions [i.e. as a function of the identification], the system may also determine the action, e.g. “cancel” [i.e. elemental entry datum], associated with the dental appointment [i.e. agenda action] (¶ 0026, ¶ 0042 and ¶ 0047).
Therefore, DeLuca explicitly discloses: analyzing the user message to identify an agenda action related to the user message (i.e. virtual agent module 135 may analyze the user message/command, e.g. “cancel my doctor's appointment” to identify (i) an action, e.g. adding, cancelling/removing, and (ii) a target object, e.g. dental appointment [i.e. an agenda action], which is one of a plurality of appointments such as dental appointment, dermatologist appointment, etc. [i.e. the plurality of agenda actions]) (¶ 0046 - 0047);
retrieving at least an elemental entry datum from the user message as a function of the identification of the agenda action (i.e. As part of the identifying the dental appointment [i.e. as a function of the identification of the agenda action], virtual agent module 135 may also determine the action, e.g. cancelling [i.e. at least an elemental entry datum] associated with the dental appointment [i.e. the agenda action] from the user command) (¶ 0046 - 0047),
wherein the at least an elementary datum comprises data received from at least a sensor (i.e. the user’s command for “cancelling doctor’s appointment”, which includes the action “cancelling” [i.e. an elementary datum], may be received as a verbal command [i.e. data received] via a microphone 113 [i.e. a sensor]) (113 – Fig. 1, ¶ 0026 and ¶ 0042); 
and
updating the agenda action as a function of the at least an elemental entry datum (i.e. Once the dental appointment is selected as the target object, virtual agent module 135 performs the requested action [i.e. as a function of the at least an elemental entry datum], e.g. canceling the dental appointment [i.e. update the agenda action]) (¶ 0047).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (US PG PUB 20210241756), hereinafter "DeLuca", in views of Rozga ("Practical Bot Development"), hereinafter "Rozga".
Regarding Claim 1, DeLuca disclose:
A system for generating a virtual assistant in a messaging user interface (i.e. system 100 for generating a virtual agent 135 [i.e. a virtual assistant] in a user interface [i.e. a messaging user interface] to control objects, e.g. calendar entries) (120 & 135 – Fig. 1, ¶ 0018 and ¶ 0022 - 0023), 
the system comprising a computing device (i.e. the system 100 comprise virtual agent server [i.e. a computing device]) (Fig. 1, ¶ 0016 and ¶ 0022 – 0023) 
designed and configured to: 
initiate a virtual message user interface between a user client device and the computing device (i.e. system may initiate user interface module 135 [i.e. a virtual message user interface] for communicating between client device 110 [i.e. a user client device] and the virtual agent module 135 of the virtual agent server [i.e. the computing device]) (110 & 125 – Fig. 1 and ¶ 0022 - 0023); 
receive a user message entered by a user into the virtual message user interface (i.e. via the user interface module 120 [i.e. the virtual message user interface], the system may receive a user message, e.g. “cancel my doctor's appointment.”, entered by the user) (¶ 0047);
retrieve data relating to a user agenda list including a plurality of agenda actions (i.e. virtual agent module 135 navigates [i.e. retrieve] the ontology tree [i.e. data] associated with the user's objects [i.e. a user agenda list], wherein the objects may include appointments [i.e. agenda actions] such as dental appointment, dermatologist appointment, etc. [i.e. a plurality of agenda actions]) (¶ 0047);
analyze the user message to identify an agenda action, of the plurality of agenda actions, related to the user message (i.e. virtual agent module 135 may analyze the user message, e.g. “cancel my doctor's appointment” to identify (i) an action, e.g. adding, cancelling/removing, and (ii) a target object, e.g. dental appointment [i.e. an agenda action], which is one of a plurality of appointments such as dental appointment, dermatologist appointment, etc. [i.e. the plurality of agenda actions]) (¶ 0046 - 0047);
retrieve at least an elemental entry datum from the user message as a function of the identification of the agenda action(i.e. As part of the identifying the dental appointment [i.e. as a function of the identification of the agenda action] from the user command, virtual agent module 135 may also determine the action, e.g. cancelling [i.e. at least an elemental entry datum] associated with the dental appointment [i.e. the agenda action] from the user command) (¶ 0046 - 0047),
wherein the at least an elemental entry datum comprises data received from at least a sensor (i.e. the user’s command for “cancelling doctor’s appointment”, which includes the action “cancelling” [i.e. an elemental entry datum], may be received as a verbal command [i.e. data received] via a microphone 113 [i.e. a sensor]) (113 – Fig. 1, ¶ 0026 and ¶ 0042); and
update the agenda action as a function of the at least an elemental entry datum (i.e. Once the dental appointment is selected as the target object, virtual agent module 135 performs the requested action [i.e. as a function of the at least an elemental entry datum], e.g. canceling the dental appointment [i.e. update the agenda action]) (¶ 0047).
However, DeLuca does not explicitly disclose:
identify a need for the user to provide more information as a function of analyzing the user message; and
generate a response to the user message and the agenda action as a function of analyzing the user message, wherein generating the response further comprises: generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and outputs a response; identifying a response as a function of generating the user-action learner; and displaying the response within the virtual message user interface.
On the other hand, in the same field of endeavor, Rozga teaches:
identify a need for the user to provide more information as a function of analyzing the user message (i.e. based on analysis on user message, e.g. “delete meeting”, the system may identify the intent of the user is to cancel/delete a meeting / an appointment; Then the system may determine that user needs to specify the meeting to be deleted and prompt the user for more information [i.e. identify a need for the user to provide more information], e.g. the system may prompt “Which time do you want to clear?” [i.e. a need for the user to provide more information]) (Figure 5-42, last ¶ of Page # 235 and 1st ¶ of Page # 238); and
generate a response to the user message and the agenda action as a function of analyzing the user message (i.e. the system may generate a response, e.g. “Your appointment has been removed”, to the user message, e.g. “delete meeting”, and remove the meeting [i.e. the agenda action] as a result of the recognizing/analyzing the user’s intent indicated in the user message, e.g. “delete meeting”) (Fig. 5-42, 2nd ¶ of Page # 237 and 1st ¶ of Page # 238) , 
wherein generating the response further comprises: 
generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and outputs a response (i.e. generating the response comprises generating Language Understanding Intelligence Service LUIS [i.e. a user-action learner], wherein the LUIS utilizes a previous message, e.g. “help”, and the user message, e.g. “delete meeting”, as an input and output a response, e.g. “Your appointment has been removed”) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); 
identifying a response as a function of generating the user-action learner (i.e. the system may identify a response, e.g. “Your appointment has been removed”, by generating LUIS [i.e. the user-action learner]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); and
displaying the response within the virtual message user interface (i.e. the system may display the response, e.g. “Your appointment has been removed”, in the GUI interface for chatting application [i.e. within the virtual message user interface]) (Fig. 5-42 and 1st ¶ of Page # 238).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of DeLuca to include the feature to identify a need for the user to provide more information as a function of analyzing the user message; and generate a response to the user message and the agenda action as a function of analyzing the user message, wherein generating the response further comprises: generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and outputs a response; identifying a response as a function of generating the user-action learner; and displaying the response within the virtual message user interface as taught by Rozga so that the system may ask the user to provide specific agenda action / appointment if there are more than one agenda action / appointment related to the user’s request (Fig. 5-42 and 1st ¶ of Page # 238).


Regarding Claim 2, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein user the message comprises a calendar entry (i.e. a user message may be “cancel my doctor's appointment” which is a request to cancel a calendar entry, doctor’s appointment) (¶ 0047).



Regarding Claim 3, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein the user message comprises an elemental entry (i.e. a user message may be “cancel my doctor's appointment” which is a request to cancel a calendar entry, doctor’s appointment [i.e. an elemental entry]) (¶ 0047).

Regarding Claim 4, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein the computing device is further configured to: retrieve a previous message entered by the user (i.e. the system may retrieve historical associations of the term in the user’s commands and interactions with  objects [i.e. previous messages entered by the user]) (¶ 0029); and 
prioritize the plurality of agenda actions contained within the user agenda list as a function of retrieving the previous message (i.e. based on historical associations of the term in the user’s commands and interactions with  objects [i.e. as a function of retrieving the previous message], the system may assign higher/lower scores [i.e. prioritize] to appointments, e.g. dental appointments, dermatologist appointments, etc. [i.e. agenda actions contained within the user agenda list]) (¶ 0027 and ¶ 0047).

Regarding Claim 6, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein the computing device is further configured to: select a conversation profile as a function of identifying the need for the user to provide more information (i.e. computing device may select conversation workflow [i.e. a conversation profile] as a function of identifying whether the user need to provide more information; For example, if the user’s utterance [i.e. the user message] is directed to a branch of the conversation workflow [i.e. conversation profile], e.g. “Set Mode”, “Set Temperature”, etc., that requires further information from the user, the computing device may identify that the user needs to provide more information and select the conversation profile for generating a response, e.g. “I didn’t catch that, what mode do you want to set?’, “I didn’t catch that, what temperature do you want to set?”, etc.) (Fig. 1-10 of Page # 22 and Table 1-2 of Page # 24); and 
initiate a conversation within the virtual message user interface as a function of the selected conversation profile (i.e. if the user’s utterance [i.e. the user message] is directed to a branch of the conversation workflow [i.e. conversation profile], e.g. “Set Mode”, “Set Temperature”, etc., that requires further information from the user, the computing device may identify that the user needs to provide more information and select the conversation profile for generating a response, e.g. “I didn’t catch that, what mode do you want to set?’, “I didn’t catch that, what temperature do you want to set?”, etc.) (Fig. 1-10 of Page # 22 and Table 1-2 of Page # 24).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 7, DeLuca and Rozga disclose:
wherein the computing device is further configured to: generate a context classifier, wherein the context classifier utilizes a user message as an input and outputs a message context label (DeLuca - i.e. the system may generate virtual agent module 135 [i.e. context classifier], wherein the virtual agent module utilize terms included in the user messages as in input and outputs target objects [i.e. a message context label] in association with candidate objects of ontology tree) (DeLuca - Abstract, Fig. 4, ¶ 0011 and ¶ 0029); 
identify as a function of the user message and the context classifier a message context label for the user message (DeLuca - i.e. system may identify, using function of the virtual agent module [i.e. the context classifier] and the user message, a target object [a message context label] for the user message) (DeLuca - Abstract, Fig. 4, ¶ 0011 and ¶ 0029); and 
select a response as a function of the message context label (Rozga - i.e. if the user’s utterance [i.e. the user message] includes the term, “Set Temperature” [i.e. context label], the computing device My select a response, e.g. “I didn’t catch that, what temperature do you want to set?” [i.e. as a function of the message context label]) (Rozga - Fig. 1-10 of Page # 22 and Table 1-2 of Page # 24).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 8, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein the user-action learner is generated using a generative machine-learning process (i.e. Language Understanding Intelligence Service LUIS [i.e. a user-action learner] is a machine learning model generated using machine-learning process) (1st ¶ of Page # 49 and last ¶ of Page # 53).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 10, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein the computing device is further configured to: complete the agenda action related to the user message (i.e. the system may complete the process of deleting the meeting [i.e. the agenda action] specified in the user message [i.e. related to the user message]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); 
update the user agenda list as a function of completing the agenda action (i.e. the meeting appointment [i.e. the agenda action] specified by the user is removed [i.e. updated] from the calendar entry [i.e. the user agenda list] as the result of completing the process of deleting the meeting appointment [i.e. as a function of completing the agenda action]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); and
display a response as a function of completing the agenda action (i.e. as the result of completing the process of deleting the meeting appointment [i.e. as a function of completing the agenda action], the system may display a response, e.g. “Your appointment has been removed) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.





Regarding Claim 11, DeLuca disclose:
A method of generating a virtual assistant in a messaging user interface (i.e. method for generating a virtual agent 135 [i.e. a virtual assistant] in a user interface [i.e. a messaging user interface] to control objects, e.g. calendar entries) (120 & 135 – Fig. 1, ¶ 0018 and ¶ 0022 - 0023), 
the method comprising: 
initiating by a computing device, a virtual message user interface between a user client device and the computing device (i.e. system may initiate user interface module 135 [i.e. a virtual message user interface] for communicating between client device 110 [i.e. a user client device] and the virtual agent module 135 of the virtual agent server [i.e. the computing device]) (110 & 125 – Fig. 1 and ¶ 0022 - 0023); 
receiving by the computing device, a user message entered by a user into the virtual message user interface (i.e. via the user interface module 120 [i.e. the virtual message user interface], the system may receive a user message, e.g. “cancel my doctor's appointment.”, entered by the user) (¶ 0047);
retrieving by the computing device, data relating to a user agenda list including a plurality of agenda actions (i.e. virtual agent module 135 navigates [i.e. retrieve] the ontology tree [i.e. data] associated with the user's objects [i.e. a user agenda list], wherein the objects may include appointments [i.e. agenda actions] such as dental appointment, dermatologist appointment, etc. [i.e. a plurality of agenda actions]) (¶ 0047);
analyzing by the computing device, the user message to identify an agenda action related to the user message (i.e. virtual agent module 135 may analyze the user message, e.g. “cancel my doctor's appointment” to identify (i) an action, e.g. adding, cancelling/removing, and (ii) a target object, e.g. dental appointment [i.e. an agenda action], which is one of a plurality of appointments such as dental appointment, dermatologist appointment, etc. [i.e. the plurality of agenda actions]) (¶ 0046 - 0047);
retrieving, by the computing device, at least an elemental entry datum from the user message as a function of the identification of the agenda action (i.e. As part of the identifying the dental appointment [i.e. as a function of the identification of the agenda action] from the user command, virtual agent module 135 may also determine the action, e.g. cancelling [i.e. at least an elemental entry datum] associated with the dental appointment [i.e. the agenda action] from the user command) (¶ 0046 - 0047),
wherein the at least an elemental entry datum comprises data received from at least a sensor (i.e. the user’s command for “cancelling doctor’s appointment”, which includes the action “cancelling” [i.e. an elemental entry datum], may be received as a verbal command [i.e. data received] via a microphone 113 [i.e. a sensor]) (113 – Fig. 1, ¶ 0026 and ¶ 0042); and
updating, by the computing device, the agenda action as a function of the at least an elemental entry datum (i.e. Once the dental appointment is selected as the target object, virtual agent module 135 performs the requested action [i.e. as a function of the at least an elemental entry datum], e.g. canceling the dental appointment [i.e. update the agenda action]) (¶ 0047).
However, DeLuca does not explicitly disclose:
identifying by the computing device, a need for the user to provide more information as a function of analyzing the user message; and 
generating by the computing device, a response to the user message and the agenda action as a function of analyzing the user message, wherein generating the response further comprises: generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and output a response; identifying a response as a function of generating the user-action learner; and displaying the response within the virtual message user interface.
On the other hand, in the same field of endeavor, Rozga teaches:
Identifying by the computing device, a need for the user to provide more information as a function of analyzing the user message (i.e. based on analysis on user message, e.g. “delete meeting”, the system may identify the intent of the user is to cancel/delete a meeting / an appointment; Then the system may determine that user needs to specify the meeting to be deleted and prompt the user for more information [i.e. identify a need for the user to provide more information], e.g. the system may prompt “Which time do you want to clear?” [i.e. a need for the user to provide more information]) (Figure 5-42, last ¶ of Page # 235 and 1st ¶ of Page # 238); and
generating by the computing device, a response to the user message and the agenda action as a function of analyzing the user message (i.e. the system may generate a response, e.g. “Your appointment has been removed”, to the user message, e.g. “delete meeting”, and remove the meeting [i.e. the agenda action] as a result of the recognizing/analyzing the user’s intent indicated in the user message, e.g. “delete meeting”) (Fig. 5-42, 2nd ¶ of Page # 237 and 1st ¶ of Page # 238) , 
wherein generating the response further comprises: 
generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and outputs a response (i.e. generating the response comprises generating Language Understanding Intelligence Service LUIS [i.e. a user-action learner], wherein the LUIS utilizes a previous message, e.g. “help”, and the user message, e.g. “delete meeting”, as an input and output a response, e.g. “Your appointment has been removed”) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); 
identifying a response as a function of generating the user-action learner (i.e. the system may identify a response, e.g. “Your appointment has been removed”, by generating LUIS [i.e. the user-action learner]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); and
displaying the response within the virtual message user interface (i.e. the system may display the response, e.g. “Your appointment has been removed”, in the GUI interface for chatting application [i.e. within the virtual message user interface]) (Fig. 5-42 and 1st ¶ of Page # 238).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of DeLuca to include the feature for identifying by the computing device, a need for the user to provide more information as a function of analyzing the user message; and generating by the computing device, a response to the user message and the agenda action as a function of analyzing the user message, wherein generating the response further comprises: generating a user-action learner, wherein the user-action learner utilizes a previous message and the user message as an input and output a response; identifying a response as a function of generating the user-action learner; and displaying the response within the virtual message user interface as taught by Rozga so that the system may ask the user to provide specific agenda action / appointment if there are more than one agenda action / appointment related to the user’s request (Fig. 5-42 and 1st ¶ of Page # 238).

Regarding Claim 12, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein user the message comprises a calendar entry (i.e. a user message may be “cancel my doctor's appointment” which is a request to cancel a calendar entry, doctor’s appointment) (¶ 0047).

Regarding Claim 13, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein the user message comprises an elemental entry (i.e. a user message may be “cancel my doctor's appointment” which is a request to cancel a calendar entry, doctor’s appointment [i.e. an elemental entry]) (¶ 0047).

Regarding Claim 14, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein retrieving data related to the user agenda list further comprises: retrieving a previous message entered by the user (i.e. the system may retrieve historical associations of the term in the user’s commands and interactions with  objects [i.e. previous messages entered by the user]) (¶ 0029); and 
prioritizing the plurality of agenda actions contained within the user agenda list as a function of retrieving the previous message (i.e. based on historical associations of the term in the user’s commands and interactions with  objects [i.e. as a function of retrieving the previous message], the system may assign higher/lower scores [i.e. prioritize] to appointments, e.g. dental appointments, dermatologist appointments, etc. [i.e. agenda actions contained within the user agenda list]) (¶ 0027 and ¶ 0047).

Regarding Claim 16, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein identifying the need for the user to provide more information further comprises: selecting a conversation profile as a function of analyzing the user message (i.e. computing device may select conversation workflow [i.e. a conversation profile] as a function of identifying whether the user need to provide more information; For example, if the user’s utterance [i.e. the user message] is directed to a branch of the conversation workflow [i.e. conversation profile], e.g. “Set Mode”, “Set Temperature”, etc., that requires further information from the user, the computing device may identify that the user needs to provide more information and select the conversation profile for generating a response, e.g. “I didn’t catch that, what mode do you want to set?’, “I didn’t catch that, what temperature do you want to set?”, etc.) (Fig. 1-10 of Page # 22 and Table 1-2 of Page # 24); and 
initiating a conversation within the virtual message user interface as a function of the selected conversation profile (i.e. if the user’s utterance [i.e. the user message] is directed to a branch of the conversation workflow [i.e. conversation profile], e.g. “Set Mode”, “Set Temperature”, etc., that requires further information from the user, the computing device may identify that the user needs to provide more information and select the conversation profile for generating a response, e.g. “I didn’t catch that, what mode do you want to set?’, “I didn’t catch that, what temperature do you want to set?”, etc.) (Fig. 1-10 of Page # 22 and Table 1-2 of Page # 24).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.

Regarding Claim 17, DeLuca and Rozga disclose:
wherein generating the response further comprises: generating a context classifier, wherein the context classifier utilizes a user message as an input and outputs a message context label (DeLuca - i.e. the system may generate virtual agent module 135 [i.e. context classifier], wherein the virtual agent module utilize terms included in the user messages as in input and outputs target objects [i.e. a message context label] in association with candidate objects of ontology tree) (DeLuca - Abstract, Fig. 4, ¶ 0011 and ¶ 0029); 
identifying as a function of generating the context classifier a message context label for the user message (DeLuca - i.e. system may identify, using function of the virtual agent module [i.e. the context classifier] and the user message, a target object [a message context label] for the user message) (DeLuca - Abstract, Fig. 4, ¶ 0011 and ¶ 0029); and 
selecting a response as a function of the message context label (Rozga - i.e. if the user’s utterance [i.e. the user message] includes the term, “Set Temperature” [i.e. context label], the computing device My select a response, e.g. “I didn’t catch that, what temperature do you want to set?” [i.e. as a function of the message context label]) (Rozga - Fig. 1-10 of Page # 22 and Table 1-2 of Page # 24).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.

Regarding Claim 18, DeLuca and Rozga disclose, in particular Rozga teaches:
wherein generating the user-action learner further comprises generating a generative machine-learning process (i.e. Language Understanding Intelligence Service LUIS [i.e. a user-action learner] is a machine learning model generated using machine-learning process) (1st ¶ of Page # 49 and last ¶ of Page # 53).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.

Regarding Claim 20, DeLuca and Rozga disclose, in particular Rozga teaches:
completing the agenda action related to the user message (i.e. the system may complete the process of deleting the meeting [i.e. the agenda action] specified in the user message [i.e. related to the user message]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); 
updating the user agenda list as a function of completing the agenda action (i.e. the meeting appointment [i.e. the agenda action] specified by the user is removed [i.e. updated] from the calendar entry [i.e. the user agenda list] as the result of completing the process of deleting the meeting appointment [i.e. as a function of completing the agenda action]) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238); and
displaying a response as a function of completing the agenda action (i.e. as the result of completing the process of deleting the meeting appointment [i.e. as a function of completing the agenda action], the system may display a response, e.g. “Your appointment has been removed) (Fig. 5-42, 1st – Last ¶s of Page # 50 and 1st ¶ of Page # 238).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 11.


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in views of Rozga as applied to claims 1 and 11 above, and further in view of Kapadia (US PG PUB 20200202402 ), hereinafter "Kapadia".
Regarding Claim 5, DeLuca and Rozga disclose all the features with respect to Claim 1 as described above.
In addition, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein the computing device is further configured to: identify using a linguistic analyzer, a description of an agenda action within the user message (i.e. the system may use natural language processing techniques [i.e. a linguistic analyzer] to identify terms, e.g. doctor’s appointment [i.e. a description], representing actions [an agenda action] to be performed based on a user's command [i.e. the user message]) (¶ 0026 – 0027 and ¶ 0046 - 0047).
However, the combination of DeLuca and Rozga does not explicitly disclose:
generate a query containing the description of the agenda action.
On the other hand, in the same field of endeavor, Kapadia teaches:
generate a query containing the description of the agenda action (i.e. the system may look up [i.e. generate a query] containing the terms, e.g. haircut appointment, hub Supercuts, etc. [i.e. the description], associated with making/cancelling the appointment [i.e. the agenda action]) (¶ 0042 - 0043 and ¶ 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of DeLuca and Rozga to include the feature to generate a query containing the description of the agenda action as taught by Kapadia so that the system may look up / query the terms described in the user’s message to identify a particular appointment (¶ 0042 - 0043 and ¶ 0049).

Regarding Claim 15, DeLuca and Rozga disclose all the features with respect to Claim 11 as described above.
In addition, DeLuca and Rozga disclose, in particular DeLuca teaches:
wherein analyzing the user message further comprises: identifying using a linguistic analyzer, a description of an agenda action within the user message (i.e. the system may use natural language processing techniques [i.e. a linguistic analyzer] to identify terms, e.g. doctor’s appointment [i.e. a description], representing actions [an agenda action] to be performed based on a user's command [i.e. the user message]) (¶ 0026 – 0027 and ¶ 0046 - 0047).
However, the combination of DeLuca and Rozga does not explicitly disclose:
generating a query containing the description of the agenda action.
On the other hand, in the same field of endeavor, Kapadia teaches:
generating a query containing the description of the agenda action (i.e. the system may look up [i.e. generate a query] containing the terms, e.g. haircut appointment, hub Supercuts, etc. [i.e. the description], associated with making/cancelling the appointment [i.e. the agenda action]) (¶ 0042 - 0043 and ¶ 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DeLuca and Rozga to include the feature for generating a query containing the description of the agenda action as taught by Kapadia so that the system may look up / query the terms described in the user’s message to identify a particular appointment (¶ 0042 - 0043 and ¶ 0049).


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in views of Rozga as applied to claims 1 and 11 above, and further in view of Badr et al. (US PG PUB 10127227), hereinafter "Badr".
Regarding Claim 9, DeLuca and Rozga disclose all the features with respect to Claim 1 as described above.
However, the combination of DeLuca and Rozga does not explicitly disclose:
wherein the computing device is further configured to: identify a third-party device as a function of generating the response to the user message; and initiate the virtual message user interface between the computing device and the third-party device.
On the other hand, in the same field of endeavor, Badr teaches:
wherein the computing device is further configured to: identify a third-party device as a function of generating the response to the user message (i.e. for generating a response to the Dave’s question, e.g. ““Can you ask my coworkers whether they'd like to have chicken or beef at the company picnic?, computing device 206A may identify automated assistants 120 running on client devices [i.e. third-party device] of individuals known to be Dave's coworkers) (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5); and 
initiate the virtual message user interface between the computing device and the third-party device (i.e. a messaging interface [i.e. the virtual message user interface] may be initiated between computing device 206A and the client devices [i.e. third-party device] of individuals known to be Dave's coworkers; For example, the computing device 206A may send a message, e.g. “Dave would like to know whether you would like chicken of beef at the company picnic”, to the client devices [i.e. third-party device] via the messaging interface) (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of DeLuca and Rozga to include the feature wherein the computing device is further configured to: identify a third-party device as a function of generating the response to the user message; and initiate the virtual message user interface between the computing device and the third-party device as taught by Badr so that persons associated with the appointment / meeting etc. may be automatically contacted via their respective devices (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5).



Regarding Claim 19, DeLuca and Rozga disclose all the features with respect to Claim 11 as described above.
However, the combination of DeLuca and Rozga does not explicitly disclose:
identifying a third-party device as a function of generating the response to the user message; and initiating the virtual message user interface between the computing device and the third-party device.
On the other hand, in the same field of endeavor, Badr teaches:
identifying a third-party device as a function of generating the response to the user message (i.e. for generating a response to the Dave’s question, e.g. ““Can you ask my coworkers whether they'd like to have chicken or beef at the company picnic?, computing device 206A may identify automated assistants 120 running on client devices [i.e. third-party device] of individuals known to be Dave's coworkers) (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5); and 
initiating the virtual message user interface between the computing device and the third-party device (i.e. a messaging interface [i.e. the virtual message user interface] may be initiated between computing device 206A and the client devices [i.e. third-party device] of individuals known to be Dave's coworkers; For example, the computing device 206A may send a message, e.g. “Dave would like to know whether you would like chicken of beef at the company picnic”, to the client devices [i.e. third-party device] via the messaging interface) (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of DeLuca and Rozga to include the feature for identifying a third-party device as a function of generating the response to the user message; and initiating the virtual message user interface between the computing device and the third-party device as taught by Badr so that persons associated with the appointment / meeting etc. may be automatically contacted via their respective devices (Fig. 3A, Fig. 3B, Column 12 Line # 44 - 67 and Column 13 Line # 1 - 5).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451